786 So.2d 675 (2001)
Michael Eric BARBOZA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D99-3244.
District Court of Appeal of Florida, Third District.
June 13, 2001.
Clayton R. Kaeiser, Miami, for appellant.
Robert Butterworth, Attorney General, and Steven R. Parrish, Assistant Attorney General, for appellee.
Before JORGENSON, GODERICH and FLETCHER, JJ.
PER CURIAM.
The defendant appeals from his convictions for armed home invasion robbery, aggravated battery with a deadly weapon, and burglary with an assault therein. The defendant contends, and the State properly concedes, that the conviction for home invasion robbery must be vacated as it is subsumed by the greater offense of burglary with an assault. Smith v. State, 741 So.2d 579 (Fla. 3d DCA 1999); Bowers v. State, 679 So.2d 340, 341 (Fla. 1st DCA 1996). Accordingly, the conviction for home invasion robbery is vacated.
Because the other point raised by the defendant lacks merit, the remaining convictions are affirmed.
Affirmed; conviction for home invasion robbery vacated.